Citation Nr: 1008117	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  09-26 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for lumbago.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for memory loss.

4.  Entitlement to service connection for sleep problems.  

5.  Entitlement to service connection for cervical spine 
strain.

6.  Entitlement to service connection for a bilateral 
shoulder disability.

7.  Entitlement to service connection for a bilateral hand 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to 
December 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2009 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The Veteran testified at a hearing 
before the Board in August 2009.  

The issues of entitlement to service connection for lumbago, 
migraine headaches, memory loss, sleep problems, cervical 
spine strain, and a bilateral shoulder disability are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

The Veteran does not have a bilateral hand disability that is 
attributable to military service.  



CONCLUSION OF LAW

The Veteran does not have a bilateral hand disability 
incurred in or aggravated during active military service. 38 
U.S.C.A. §1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in July 2008 and a rating decision 
in February 2009.  Those documents discussed specific 
evidence, particular legal requirements applicable to the 
claim, evidence considered, pertinent laws and regulations, 
and reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by 
the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the May 2009 supplemental statement of the case.  A statement 
of the case or supplemental statement of the case can 
constitute a readjudication decision that complies with all 
applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  

The chronicity provisions are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumptive 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
relevant case law, lay observation is competent.  38 C.F.R. § 
3.303(b) (2009).

In the alternative, the chronicity provisions are applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service, or during an applicable 
presumptive period, and still has that condition.  The 
evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  38 C.F.R. § 3.303(b) 
(2009).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service medical records do not reveal any 
complaints, findings, or treatment for a bilateral hand 
disability.  The Veteran denied impaired use of arms, legs, 
hands, and feet on a report of medical history form dated in 
August 2007. 

VA outpatient treatment reports associated with the claims 
file include an entry showing complaints of joint pain-hand.  
X-rays of the hands obtained in February 2008 revealed no 
acute fracture or dislocation.  

The Veteran was afforded a VA examination in October 2008.  
The examiner reviewed the claims file.  The Veteran reported 
aching and cramps in his hands twice per week.  Examination 
of the hands revealed that the Veteran's thumbs were able to 
approximate the tips of the fingers and the tips of the 
fingers were able to approximate the median transverse fold 
of the palm.  The examiner noted that x-rays of the hands 
obtained in December 2007 were normal.  The examiner 
diagnosed no significant problems with the Veteran's hands.  

The Veteran testified at a hearing before the Board in August 
2009.  He indicated that he had cramping in his hands.  He 
testified that when his hands cramp he is unable to hold a 
wrench in order or grip or pull.  He reported that he worked 
as a mechanic and when his hands cramped, he had to stop 
working and relax before continuing to work.  The Veteran 
reported that he had been treated at VA.

The Veteran claims that he has pain, stiffness, loss of 
strength, and cramping in both hands.  The Veteran indicated 
in a July 2008 statement that he had been examined at VA for 
arthritis but did not have a diagnosis. 

In this case, the medical evidence of record does not reveal 
a diagnosed disability of the bilateral hands.  The Veteran's 
complaints consist of complaints of pain, stiffness, 
cramping, and loss of strength in his hands.  The Board notes 
that mere pain, alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Additionally, in order to be considered for service 
connection, a claimant must first have a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  VA 
outpatient treatment reports denote one entry indicating that 
the Veteran complained of joint pain in his hand.  X-rays 
obtained in February 2008 were normal.  Additionally, when 
examined by VA in October 2008, the examiner determined that 
the Veteran did not have any significant problem with his 
hands.  While the examiner noted that x-rays of the hands 
obtained in December 2007 were normal, the only x-rays 
associated with the claims file were dated in February 2008.  
In either case, the x-rays of the hands were normal.  
Therefore, in the absence of a diagnosis of a bilateral hand 
disability, service connection may not be granted.  Degmetich 
v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has also considered whether the Veteran's claim 
could be a claim for a disability due to an undiagnosed 
illness pursuant to 38 C.F.R. § 3.317.  However, the Board 
notes that the findings on the VA examination do not support 
the presence of any disability of the hands that could be due 
to any undiagnosed illness.  While the Veteran has complained 
of joint pain, pain, stiffness, cramping, and loss of 
strength, the objective examination did not provide any 
findings that would support a conclusion that there are 
objective indications of a chronic disability of the hands, 
or that any such disability has manifest to the degree of 10 
percent or more.  38 C.F.R. § 3.317(a) (2009).

The Board acknowledges the Veteran's assertion that he has a 
bilateral hand disability as a result of his military 
service.  The Veteran can attest to factual matters of which 
he had first-hand knowledge.  Washington v. Nicholson, 19 
Vet. App. 362 (2005).  However, as a layperson without the 
appropriate medical training and expertise, the Veteran 
simply is not competent to provide a probative or persuasive 
opinion on a medical matter.  Bostain v. West, 11 Vet. App. 
124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, the Veteran's own assertions as to the presence 
of his claimed bilateral hand condition or its etiology are 
not competent evidence to diagnose any current disability.  
Furthermore, the Veteran has not indicated that he had a 
problem with his hands in service nor has he reported a 
continuity of symptomatology since service.  He merely 
indicated that he currently has a bilateral hand disability.  

The Board finds that the preponderance of the evidence is 
against the claim  The Board is unable to identify a 
reasonable basis for granting service connection for a 
bilateral hand disability.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  Likewise, the Board notes that Congress has 
specifically limited service connection to instances where 
there is current disability that has resulted from disease or 
injury.  38 U.S.C.A. § 1110.  In the absence of proof of a 
bilateral hand disability, the claim of service connection 
for a bilateral hand disability must be denied.  Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).


ORDER

Entitlement to service connection for a bilateral hand 
disability is denied.




REMAND

A review of the claims file reveals that a remand is 
necessary for the remaining issues on appeal.

The Veteran's service medical records reveal complaints of 
headaches in October 2003 and low back pain on a physical 
activity risk questionnaire in September 2006.  

The Veteran was afforded a VA general medical examination in 
October 2008.  At that time he was diagnosed with cervical 
spine strain with radiculopathy of pain to both shoulders, 
lumbago, mild degenerative joint disease of the shoulders, 
and migraines.  The examiner failed to include an opinion on 
the etiology of the diagnosed disorders.  Furthermore, the 
examiner did not consider whether or not any of the claimed 
disabilities could be the result of an undiagnosed illness.  
38 C.F.R. § 3.317.

VA outpatient treatment reports dated from January 2008 to 
July 2008 reveal treatment for mild traumatic brain injury 
and memory issues, upper back pain, trapezius strain, low 
back pain, and insomnia.  

The Veteran testified at a hearing before the Board in August 
2009.  The Veteran testified that he worked on an aircraft 
carrier while he was in service.  He indicated that his 
primary job was an aviation mechanic.  He reported that he 
struck his head on numerous occasions and lost consciousness 
on several occasions.  He reported that he went on three 
deployments to Iraq during his military service and following 
his first deployment he began having trouble with headaches, 
memory loss, and back pain.  The Veteran testified that he 
also worked as a firefighter in service and that his duties 
as a mechanic and a fireman led to his back and shoulder 
problems.  He reported that he did not think that he had been 
diagnosed with a traumatic brain injury but was diagnosed 
with memory loss.  The Veteran testified that he did not have 
problems with memory loss or sleep prior to his enlistment.  
He indicated that he believed that his sleep problems were 
related to his back problems.  He also reported that his 
cervical spine problems included radiating pain to his 
shoulders.  

The VA outpatient treatment reports and VA examination 
revealed treatment for and diagnoses of the Veteran's claimed 
conditions.  However, an opinion as to the etiology of the 
disorders was not provided.  Consequently, the Board finds 
that the Veteran should be afforded a VA examination in order 
to ascertain the etiology of those disorders.

With respect to the Veteran's claim for service connection 
for sleep problems, the Board observes that the Veteran has 
testified that this disability resulted from his back 
disability.  While there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute a single claim.  Robinson v. 
Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 
Vet. App. 307 (2006).  Because the issues of entitlement to 
service connection for a sleep disorder is inextricably 
intertwined with his claim for service connection for a back 
disability, the sleep disorder issue should be readjudicated 
as secondary to the claimed back issue.  If service 
connection is awarded for the claimed back disability, the 
Board is of the opinion that a VA examination would be 
probative in ascertaining whether there is an etiological 
relationship between a sleep disorder and a back disability 
for which the Veteran is claiming service connection.

Accordingly, the case is REMANDED for the following action:

1.  If any VA treatment records dated 
after July 2008 are available, obtain 
them and associate them with the claims 
folder.  

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his claimed disabilities of lumbago, 
migraine headaches, memory loss, sleep 
problems, cervical strain, and a 
bilateral shoulder disability.  Any 
indicated tests should be accomplished.  
A complete rationale for any opinion 
expressed must be provided.  The examiner 
should review the claims file and note 
that review in the report.  The examiner 
is requested provide the following 
information:

a)  Obtain a detailed history of the 
Veteran's symptoms, review the 
record, and provide an opinion as to 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
lumbago, migraine headaches, memory 
loss, sleep problems, cervical spine 
strain, or bilateral shoulder 
disability are related to his 
military service.  

b)  Is it at least as likely as not 
(50 percent or greater probability) 
that any sleep problems (diagnosed 
as insomnia) were caused by or 
permanently worsened by any low back 
disability?

c)  Is any known medical causation 
to explain the Veteran's claimed 
lumbago, migraine headaches, memory 
loss, sleep problems, cervical spine 
strain, or bilateral shoulder 
disability?

d)  For each claimed disability of 
lumbago, migraine headaches, memory 
loss, sleep problems, cervical spine 
strain, and bilateral shoulder 
disability, are there objective 
indications of a chronic disability, 
including both signs , in the 
medical sense of objective evidence 
perceptible to an examining 
physician, and other, non-medical 
indicators that are capable of 
independent verification, that have 
existed for at least six months?

3.  Then, readjudicate the claims, to 
specifically include consideration of 
secondary service connection for sleep 
problems, claimed as the result of a low 
back disability.  If any benefit sought 
is not granted, issue a supplemental 
statement of the case and allow the 
appropriate time for response. Then, 
return the case to the Board.

The Veteran is advised that failure to appear for an 
examination could adversely affect his claims, to include 
denial of the claims. 38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


